DETAILED ACTION
Claims 1-27 are pending in the Instant Application. 
Claims 1-5, 7, 8, 10-14, 16, 17, 19-23, 25 and 26 are rejected (Non-Final Rejection). 
Claims 6, 9, 15, 18, 24 and 27 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.

Double Patenting



The timely filed terminal disclaimer, filed on 17 February 2022, has been approved and the nonstatutory double patenting rejection has been overcome. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-5, 7, 8, 10-14, 16, 17, 19-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lawande et al. (“Lawande”), United States Patent No. 6,882,993, in view of Patsenker et al. (“Patsenker”), United States Patent No. 8,285,673.


As per claim 1, Lawande teaches a method comprising: 
receiving, by a first computing device, a first transaction, wherein the first transaction comprises a plurality of write operations including a first write operation and a second write operation ([Col 13, lines 57-63] wherein the write operations are received by combining the MV log and the direct load log);
 determining whether the first write operation and the second write operation write to a first row of a first table ([Col 13, lines 37-46] wherein the actions to a particular row are determined in order to determine the first and last action, wherein the actions are inserts, updates and deletes and [0038] of the specification of the Instant Application describes an insert, update or a delete as a write); 
generating a third write operation, based on a determination that the first write operation and the second write operation write to the first row in the first table, as a replacement for the first write operation and the second write operation by combining the first write operation and the second write operation ([Col 14, lines 51-67]-[Col 15, lines 1-2] wherein the third write operation (known as the equivalent operation in the prior art)  is generated from the first and second write operation (which can be multiple operations in a row between the first and last operation), which replaces the writes by combining them in the equivalent operation) wherein according to a plurality of rules ([Col 13, lines 7--57] wherein “Table 2” describes a plurality of rules that describe how the write operations will be combined to determine the third write operation), wherein the plurality of rules maintains an order of operations of the first write operation and the second write operation ([Col 9, lines 16-21] wherein the order of operations of writes is maintained and wherein [Col 13, lines 7--57] Table 2” describes the order being used to determine the first and last write); deleting the first write operation and the second write operation and replacing the first write operation and the second write operation with the third write operation to reduce a number of write operations in the plurality of write operations ([Col 11, lines 65-67]-[Col 12, lines 1-16] wherein all the intermediate operations on a row are deleted by replacing them with the third operation (equivalent operation in the prior art), which reduces the number of write operations on the materialized view table); but does not disclose writing the reduced number of write operations in the plurality of write operations to a first database in parallel. However, Patsenker teaches 
writing the reduced number of write operations in the plurality of write operations to a first database in parallel ([Col 9, lines 35-48] wherein updates are occurring in parallel (concurrently/simultaneously in the prior art)). 
Both Lawande and Patsenker reduce the number of write operations by determining updates that are moot and performing a reduced number of operations. One could use the parallel processing in Patsenker with the deleting and replacing of write operations in Lawande to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of reducing write operations by replacing them in Lawande with the parallel processing in Patsenker in order to more quickly and efficiently process transactions by applying the changes at the same time. 

As per claim 2, note the rejection of claim 1 where Lawande and Patsenker are combined. The combination teaches the method of claim 1. Lawande further discloses wherein generating the third write operation comprises: generating, based on the plurality of rules, a first insert row operation as the third write operation the replacement for the first write operation and the second write operation, wherein the first write operation is a second insert row operation that is followed by the second write operation being an update row operation ([Col 13, lines 20-35] wherein an insert row operation is described  as the equivalent update operation for multiple write operations, where the intermediate write operations can be update row operations(wherein the table does not show the intermediate write operations, but as noted in [Col 11, lines 65-67]-[Col 12, lines 1-16], all the intermediate operations are inconsequential).  

As per claim 3, note the rejection of claim 1 where Lawande and Patsenker are combined. The combination teaches the method of claim 2. Lawande further discloses wherein the first insert row operation comprises columns from the second insert row operation being overwritten by columns in the update row operation of the second write operation ([Col 11, lines 65-67]-[Col 12, lines 1-16] wherein multiple update operations are updated with a single insert of the last update).  

As per claim 4, note the rejection of claim 1 where Lawande and Patsenker are combined. The combination teaches the method of claim 1. Lawande further discloses updates to same row in a row operation ([Col 13, lines 37-46] wherein the actions to a particular row are determined wherein the actions are updates ), but does not disclose wherein generating the third write operation comprises: generating, based on the plurality of rules, a third update row operation as the third write operation as the replacement for the first write operation and the second write operation, wherein the first write operation is a first update row operation that is followed by the second write operation being a second update row operation.  However, Patsenker teaches wherein generating the third write operation comprises: generating, based on the plurality of rules, a third update as the third write operation as the replacement for the first write operation and the second write operation, wherein the first write operation is a first update operation that is followed by the second write operation being a second update operation ([Col 9, lines 49-57] wherein multiple updates to the same storage object are replaced by the removing previous updates and replacing them with a single update).
Both Lawande and Patsenker reduce the number of write operations by determining updates that are moot and performing a reduced number of operations. While Patsenker does not explicitly describe updating rows in a table, Lawande does provide rules for updating rows in a table. One could use the update processing in Patsenker with the rows in Lawande to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of reducing write operations by replacing them using the rules in Lawande with the addition of the update rule in Patsenker in order to remove updates that are moot since the value has been updated after the previous update.  

As per claim 5, note the rejection of claim 1 where Lawande and Patsenker are combined. The combination teaches the method of claim 4. Lawande further teaches wherein the second update row operation overwrites columns in the first update row operation ([Fig. 6a] wherein an update is described that overwrites a previous value).  
Both Lawande and Patsenker reduce the number of write operations by determining updates that are moot and performing a reduced number of operations. While Patsenker does not explicitly describe updating rows in a table, Lawande does provide rules for updating rows in a table. One could use the update processing in Patsenker with the rows in Lawande to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of reducing write operations by replacing them using the rules in Lawande with the addition of the update rule in Patsenker in order to remove updates that are moot since the value has been updated after the previous update.  

As per claim 7, note the rejection of claim 1 where Lawande and Patsenker are combined. The combination teaches the method of claim 1. Lawande further discloses wherein generating the third write operation comprises: generating, based on the plurality of rules, a first delete row operation as the third write operation as the replacement for the first write operation and the second write operation, wherein the first write operation is an update row operation that is followed by the second write operation being a second delete row operation ([Col 13, lines 20-35] wherein a rule provides that a delete operation is the equivalent operation (third operation) that replaces a update followed by a delete).  

As per claim 8, note the rejection of claim 1 where Lawande and Patsenker are combined. The combination teaches the method of claim 1. Lawande further discloses wherein generating the third write operation comprises: generating, based on the plurality of rules, a first insert row operation as the third write operation as the replacement for the first write operation and the second write operation, wherein the first write operation is a delete row operation that is followed by the second write operation being a second insert row operation ([Col 13, lines 20-35] wherein a rule provides that an insert operation is the equivalent operation (third operation) that replaces a delete followed by an insert).  


As per claim 10, Fish discloses a computing device comprising: 
a database interface configured to receive a plurality of transactions from a first application ([Col 13, lines 37-46] wherein the materialized view application that updates the views receives the transactions as logs), one or more processors ([Col 22, lines 15-34]); and memory storing instructions ([Col 22, lines 15-34]) that, when executed by the one or more processors, cause the computing device to perform a method substantially similar to claim 1. As a result, those limitations of claim 10 are rejected for the same rationale and reasoning as claim 1. 

As per claim 11, claim 11 is the device that performs the method of claim 2 and is rejected for the same rationale and reasoning.  

As per claim 12, claim 12 is the device that performs the method of claim 3 and is rejected for the same rationale and reasoning.  

As per claim 13, claim 13 is the device that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the device that performs the method of claim 5 and is rejected for the same rationale and reasoning.  

As per claim 16, claim 16 is the device that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the device that performs the method of claim 8 and is rejected for the same rationale and reasoning.  

As per claim 19, claim 19 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 21, claim 21 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 22, claim 22 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 23, claim 23 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 25, claim 25 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 
As per claim 26, claim 26 is the product that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

Allowable Subject Matter
Claims 6, 9, 15, 18, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 describes a particular example of the invention where a series of updates is replaced by an update operation wherein the second update adds a column that is not in the first update. Since this example is neither obvious nor anticipated by the prior art on record. The claim is allowed. Claims 15 and 24 are substantially similar to claim 6 and are rejected for the same reasoning and rationale. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 describes a particular example of the invention where only deletes and updates with the same number of columns are combined into a single statement. Since this example, in combination with the limitations in the independent claim, are neither obvious nor anticipated by the prior art on record. The claim is allowed. Claims 18 and 27 are substantially similar to claim 6 and are rejected for the same reasoning and rationale. 



Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 8, 10-14, 16, 17, 19-23, 25 and 26 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While the Lawande reference was used previously, Applicant has not shown any reason why that reference does not teach the limitations cited above in REMARKS. Applicant is encouraged to clarify the claim language to overcome the prior art on rejection. If questions remain or to further prosecution, please contact the Examiner for an interview. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/           Primary Examiner, Art Unit 2168